 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOT interrogate our employees concerning their voting intentionsor concerning their conversations with union representatives or threatenemployees with discharge because of the latter; threaten employees with surveil-lance in the voting booths; threaten employees that if the Union wins theelection we will revoke existing benefits and privileges or that we will shut downthe plant and lay off the employees; promise wage increases or other benefits ifthe Union is defeated in the election; and we will not engage in surveillanceeither of union activities or of employees during the course of the Board'sofficial investigations.WE WILL NOT inanylike or related manner interfere with, restrain, or coerceour employees in the exercise of their rights to self-organization, to form labororganizations, to join or assist Lodge 1243, International Association ofMachinists, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in other concertedactivities for the purpose of collective bargaining or other mutual aid andprotection, or to refrain from any or all such activities except to the extent thatsuch right may be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section 8 (a) (3)of the Act."M" SYSTEM, INC.,MOBILE HOMEDIVISION,MID-STATE CORPORATION,Employer.Dated-------------By--------------pr-esen---tativ----e) ----------- (T-i-tl--e)------(ReThis notice must remain posted for 60 daysfromthe date hereof, and must not bealtered, defaced, or covered by any other material.Robinson Printers,Inc.andAmalgamated Lithographers ofAmerica,'AFL-CIO,Local#74 andInternational PrintingPressmen 2 & Assistants'Union of North America,AFL-CIO,Petitioners.Cases Nos. .lRC-84 and 120-RC-98.July 5,1957DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before M. E. Stadler,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.iHerein called Amalgamated.$Herein called Printing Pressmen.118 NLRB No. 60. ROBINSON PRINTERS, INC.5192.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :The Employer, a Florida corporation, is engaged in commercialprinting, including both letterpress and lithography. Its operationsare located in Apopka, Orlando, and Tallahassee, Florida.Only theoperations at Apopka and Orlando are involved in this proceeding.The Amalgamated seeks to represent the lithographic employees atthe Orlando operation.The Printing Pressmen seek to represent aunit of both lithographic employees at Orlando and letterpress em-ployees at Apopka.The Employer did not attend the hearing andtherefore took no position with respect to the unit contentions of thepetitioning unions.The Employer's Orlando operation is devoted solely to lithographic(offset) printing.The employees therein perform all phases of thestandard lithographic process, using standard offset and lithographicequipment.The employees at Apopka are engaged in a typical letter-press operation, and do not perform any phases of lithographic print-ing.There is no interchange among the employees at Orlando andApopka, and each group is separately supervised.There is, however,a certain integration of production processes, in that printed matterfrom Orlando is trucked to Apopka for perforating, cutting, andbinding.The Board has consistently held that lithographic and letterpressemployees in combination do not constitute an appropriate unit, un-less there is regular interchange between them.As there is no inter-change between the lithographic employees at Orlando and theletterpress employees at Apopka, we find that a combined unit ofthese employees is inappropriate.'However, as the employees in thetwo operations are separately located and separately supervised, per-form different functions, and comprise separate homogeneous groups,which are accorded separate representation by the Board, we findthat they may constitute separate bargaining units.4Accordingly, we find that the following employees of the Employerconstitute appropriate units for the purpose of collective bargainingwithin the meaning of Section 9 (b) of the Act:A. All lithographic (offset) employees, employed by the Employerat its plant in Orlando, Florida, excluding all other employees andall supervisors as defined in the Act.acQuiddy Printing Company,116 NLRB 1114.4McQuiddy Printing Company, supra; Harvey Paper Products Company,116 NLRB1624, 1626. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDB. All letterpress employees employed by the Employer at its plantinApopka, Florida, excluding all other employees and all super-visors 5 as defined in the Act.5.As the Amalgamated made no showing of interest among theletterpress employees at Apopka, we shall not place the Amalgamatedon the ballot for this unit.[Text of Direction of Elections omitted from publication.]5The Printing Pressmen contend that one John Hill,classified as a foreman,should beincluded in the unit.The record reflects that this individual spends approximately 90percent of his time in assigning work to other employees and laying out jobs.While hehas no authority to hire or fire employees,he does have the authority to effectivelyrecommend such action.Under the circumstances,we conclude that JohnHillhas super-visory authority,and he therefore is excluded from the unit.J. I. Case Company(Rock Island,Illinois)andInternationalUnion, United Automobile,Aircraft and Agricultural Imple-ment Workers of America, AFL-CIOJ. I. Case Company(Bettendorf Works)andInternational Union,UnitedAutomobile,Aircraft and Agricultural ImplementWorkers of America,AFL-CIO,and Its Local858.Cases Nos.13-CA-2200 and 13-CA-0297. July 8,1957DECISION AND ORDEROn November 26, 1956, Trial Examiner Lloyd Buchanan issued hisIntermediate Report in the above-entitled consolidated proceedings,finding that the Respondent had engaged in and was engaging in un-fair labor practices within the meaning of Section 8 (a) (5) and (1)of the Act and recommending that it cease and desist therefrom andtake certain action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent, the General Counsel,and the Union' filed exceptions to the Intermediate Report withsupporting briefs.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Jenkins].On January 4, 1957, Respondent moved the Board to dismiss thecomplaint, contending that certain members of the InternationalUnion's board of trustees are "officers" within the purview of Section9 (h) of the Act but have not filed non-Communist affidavits in com-pliance with that section.The Board has held that the trustees ofi The term "Union" refers to the International Union as the certified representativeat the Bettendorf Works, and also to its Local 806 as the certified representative at theRock Island plant.118 NLRB No. 56.